Per Curiam.

Good faith is an essential element of the landlord’s proof in seeking to recover possession of commercial space for personal use. Evidence tending to prove landlord’s eviction from its old place of business as a result of condemnation of the property is clearly admissible and should have been considered by the court below. (Confederated Props., v. Nosek, 154 N. Y. S. 2d 120, revd. on other grounds 2 A D 2d 383; Matter of Camperlengo v. State Liq. Auth., 16 A D 2d 342.)
Final order in favor of tenant should be reversed and a new trial ordered, with $30 costs to appellant to abide the event.
Concur — Hecht, J. P., Hofstadter and Tilzer, JJ.
Final order reversed, etc.